DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 1/18/2022, wherein:
Claims 1, 17, and 20 have been amended;
Claims 3-16, 19, 21, and 22 remain as original;
Claims 2 and 18 have been cancelled; and
Claims 1, 3-17, and 19-22 are currently pending and have been examined.

Claim Objections
Claim 12 includes the limitation: “electronically sign or completing the sale”, and it is believed that the limitation should be “electronically sign for completing the sale”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a content processing module” in claims 1, and 3-5;
“an information module” in claims 1, and 7;
“a transmission module” in claims 1, and 6;
“a network module” in claim 1;
“sales module” in claims 10-13; and 
“a compliance module” in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a content processing module” in claims 1, and 3-5, is described in paras. 0058 and 0073 of the specification and shown in figs. 2 and 3 as part of auction apparatus 104 which para. 0048 states provides a mobile application on a user’s mobile device;
“an information module” in claims 1, and 7, is described in paras. 0058 and 0073 of the specification and shown in figs. 2 and 3 as part of auction apparatus 104 which para. 0048 states provides a mobile application on a user’s mobile device;
“a transmission module” in claims 1, and 6, is described in paras. 0058 and 0073 of the specification and shown in figs. 2 and 3 as part of auction 
“a network module” in claim 1, is described in paras. 0058 and 0073 of the specification and shown in fig. 3 as part of auction apparatus 104 which para. 0048 states provides a mobile application on a user’s mobile device; and
“sales module” in claims 10-13, is described in paras. 0058 and 0073 of the specification and shown in fig. 3 as part of auction apparatus 104 which para. 0048 states provides a mobile application on a user’s mobile device; and
 “a compliance module” in claim 15, is described in paras. 0058 and 0073 of the specification and shown in fig. 3 as part of auction apparatus 104 which para. 0048 states provides a mobile application on a user’s mobile device.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an apparatus, system, and method for generating online auction listings which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1, 3-17, and 19-22 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: generating online auction listings.  The steps of: processes one or more of image and video content of an item, the one or more of image and video content processed for posting without user intervention and according to an online auction wherein the one or more of image and video content is being posted; receives information associated with the item in the one or more of image and video content; and sends the one or more of image and video content and the information associated with the item directly to the online auction to be posted as an auction listing, detects that the mobile device is unable to connect to the online auction marketplace platform; and one or more of: sends the one or more of image and video content and the information associated with the item to a remote third-party for storage, the one or more of image and video content and the information associated with the item sent from the remote third-party to the online auction in response to a connection between the remote third-party and the online auction marketplace platform being established; and stores the one or more of image and video content and the information associated with the item on local storage, when considered collectively as an ordered combination, recite the abstract idea of generating online auction listings.
For independent claim 17, the claim recites an abstract idea of: generating online auction listings.  The steps of: processing one or more of image and video content of an item, the one or more of image and video content processed for posting without user intervention and according to an online auction where the one or more of image and video content is being posted; receiving information associated with the item in the one or more of image and video content; and sending the one or more of image and video content and the information associated with the item directly to the online auction to be posted as an auction listing, detecting that the mobile device is unable to connect to the online auction marketplace platform; and one or more of: sending the one or more of image and video content and the information associated with the item to a remote third-party for storage, the one or more of image and video content and the information associated with the item sent from the remote third-party to the online auction in response to a connection between the remote third-party and the online auction marketplace platform being established; and storing the one or more of image and video content and the information associated with the item on a local storage, when considered collectively as an ordered combination, recite the abstract idea of generating online auction listings.
For independent claim 20, the claim recites an abstract idea of: generating online auction listings. The steps of: process one or more of image and video content of an item, the one or more of image and video content processed for posting, without user intervention and according to an online auction where the one or more of image and video content is being posted; receive information associated with the item in the one or more of image and video content; and send the one or more of image and video content and the information associated with the item directly to the online auction to be posted as an auction listing, detect that the mobile device is unable to connect to the online auction marketplace platform; and one or more of: send the one or more of image and video content and the information associated with the item to a remote third-party for storage, the one or more of image and video content and the information associated with the item sent from the remote third-party to the online auction in response to a connection between the remote third-party and the online auction marketplace platform being established; and store the one or more of image and video content and the information associated with the item on local storage, when considered collectively as an ordered combination, recite the abstract idea of generating online auction listings.
Independent claims 1, 17, and 20, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions, including sales activities or processes one or more of image and video content of an item, the one or more of image and video content processed for posting without user intervention and according to an online auction wherein the one or more of image and video content is being posted; receives information associated with the item in the one or more of image and video content; and sends the one or more of image and video content and the information associated with the item directly to the online auction to be posted as an auction listing, detects that the mobile device is unable to connect to the online auction marketplace platform; and one or more of: sends the one or more of image and video content and the information associated with the item to a remote third-party for storage, the one or more of image and video content and the information associated with the item sent from the remote third-party to the online auction in response to a connection between the remote third-party and the online auction marketplace platform being established; and stores the one or more of image and video content and the information associated with the item on local storage, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors.  Based on similar reasoning and rationale, the steps of Independent claims 17 and 20 also recite Certain Methods of Organizing Human Activity.  Sending item information including an image for posting on online auction marketplace is a sales activity.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human 
Dependent claims 3-16, 19, 21, and 22, recite similar limitations as claims 1, 17, and 20; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3-6, and 19, the limitations of: processes the one or more of image and video content ice by adjusting one or more characteristics of the one or more of image and video content, the one or more characteristics comprising a size, a brightness, a contrast, a resolution, a color, and a filter effect; processes the one or more of image and video content by adding a watermark to the one or more of image and video content; sends the one or more of processed image and video content to a third-party and includes a reference to the one or more of processed image and video content as part of the information associated with the item; sends one or more of image and video content and information associated with the item to the online auction for a plurality of different items in a batch upload, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors, because they describe the intermediate steps of the underlying process for generating online auction listings.
In claims 7-9, the limitations of: receives the information associated with the item by: identifying one or more codes within at least one of an image and a video of the item; and using the one or more codes to query a database associated with the one or more codes for the information; wherein the one or more codes is selected from the group comprising a barcode, a quick response ("QR") code, a universal product code (“UPC”), a European Article Number (“EAN”), a stock keeping unit (“SKU”), and a vehicle identification number (“VIN”) code; wherein the database is selected from the group comprising a vehicle database and a product database, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors, because they describe the intermediate steps of the underlying process for generating online auction listings.  
In claims 10-13, and 22, the limitations of: processes payment for the item using the mobile device at a pickup location for the item, wherein one or more characteristics of the sale are adjustable prior to completing the sale; collects identifying information of a buyer of the item during pickup of the item; presents one or more documents for a buyer to electronically sign for completing the sale; sets a flag to indicate that the item has been picked-up and the sale is complete; wherein in response to the flag being set to indicate that an item has been picked-up and the sale is complete, at least one of remove the listing, update inventory, and send notifications to interested parties, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors, because they describe post auction activities of the underlying process for generating online auction listings
In claims 14-16, and 21, the limitations of: wherein the online auction comprises a government surplus auction; verifies that the auction listing associated with the one or more of image and video content and the information associated with the item complies with one or more auction rules defined for government surplus auction; wherein the auction rules defined for government surplus auctions comprise reallocation rules, buyer qualification rules, and pricing rules, wherein in response to determining that an auction listing is noncompliant, at least one of notifies the seller, notifies the online auction marketplace platform, makes the auction listing inaccessible to a buyer, and flags the auction listing as noncompliant, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sales activities or behaviors, because they describe variations of the underlying process for generating online auction listings.


Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 17, and 20 only recite the additional elements of “apparatus comprising a content processing module that processes on a mobile device, a camera of the mobile device by one of directly and indirectly interfacing with the camera and content editing capabilities of the mobile device, online auction marketplace platform, an information module, transmission module, a network module, a remote third party storage device, a local storage device of the mobile device, wherein said modules comprise one or more of hardware circuits, programmable hardware devices and a processor executing code, a system, comprising: a mobile device comprising a camera; an online auction marketplace platform directly connected to the mobile device over a 
Dependent claims 3-16, 19, 21, and 22, recite similar generic computer components as the independent claims, such as “an apparatus, the mobile device, online auction marketplace platform, content processing module, a third-party hosting website, the information module, transmission module, a database, a vehicle database, a product database, sales module, a buyer, documents, a government surplus auction marketplace, a compliance module, the seller”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application 

Step 2B – 2019 PEG pg. 56
Independent claims 1, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “apparatus comprising a content processing module that processes on a mobile device, a camera of the mobile device by one of directly and indirectly interfacing with the camera and content editing capabilities of the mobile device, online auction marketplace platform, an information module, transmission module, a network module, a remote third party storage device, a local storage device of the mobile device, wherein said modules comprise one or more of hardware circuits, programmable hardware devices and a processor executing code, a system, comprising: a mobile device comprising a camera; an online auction marketplace platform directly connected to the mobile device over a data network, wherein the mobile device comprises a processor and memory that stores code executable by the processor” to perform the steps of independent claim 1 for: processes one or more of image and video content of an item, the one or more of image and video content processed for posting without user intervention and according to an online auction wherein the one or more of image and video content is being posted; receives information associated with the item in the one or more of image and video content; and sends the one or more of image and video content and the information associated with the item directly to the online auction to be posted as an auction listing, detects that the mobile device is unable to connect to the online auction marketplace platform; and one or more of: sends the one or more of image and video content and the information associated with the item to a remote third-party for storage, the one or more of image and video content and the information associated with the item sent from the remote third-party to the online auction in response to a connection between the remote third-party and the online auction marketplace platform being established; and stores the one or more of image and video content and the information associated with the item on local storage, and based on similar reasoning and rationale for the steps of independent claims 17 and 20, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are receives…information associated with the item in the one or more of image and video content; …sends the one or more of image and video content and the information associated with the item directly from the mobile device to the online auction marketplace platform to be posted as an auction listing; sends the one or more of image and video content and the information associated with the item to a remote third-party storage device for storage; and the one or more of image and video content and information associated with the item sent from the remote third-party storage device to the online auction marketplace platform…”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “processes, on a mobile device, one more of image and video content of an item…by one of directly and indirectly interfacing with the camera and content editing capabilities of the mobile device”  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP stores the one or more of image and video content and the information associated with the item on a local storage device of the mobile device”.  Therefore, independent claims 1, 17, and 20 are not patent eligible.  
In addition, the dependent claims 3-16, 19, 21, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “an apparatus, the mobile device, online auction marketplace platform, content processing module, a third-party hosting website, the information module, transmission module, a database, a vehicle database, a product database, sales module, a buyer, documents, a government surplus auction marketplace, a compliance module, the seller” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17, and 19-22 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1, 3-17, and 19-22 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 3-17, and 19-22 under 35 USC 101 is maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite Certain Methods of Organizing Human Activity because the claimed solution is not directed to sales activities or behaviors, but is instead directed to the idea of streamlining the process of creating online public auctions.  Applicant further states on page 13 of their Remarks that the claimed solution provides public entities with large surpluses the ability to create online auction listings using a single mobile device in a more efficient and streamlined manner than conventional methods which lessens the burden and man hours needed for public entities to create online auction listings.  Examiner respectfully disagrees with Applicant’s argument because posting an item for sale as an auction listing on an online auction marketplace platform does recite Certain Methods of Organizing Human Activity such as commercial or legal interactions, including sale activities or behaviors.  
TLI Communications.  The Applicant further states that the user’s content for online auctions is saved on a local storage device or offloaded to a third-party storage device such as a cloud server when a connection to the online platform is unavailable so that the user’s content isn’t lost.  Applicant further argues that the claimed solution utilizes the user’s mobile device to capture content and information that is automatically processed and transformed based on the online auction platform and directly uploadable to the online auction platform.  Examiner respectfully disagrees with Applicant’s argument because a user compiling content and information for an auction listing using their mobile phone is nothing more than executing instructions to apply the exception to a computer.  Furthermore, using a smart phone or a cloud server to back up the user’s information is also not an improvement to the functioning of a computer or a technical solution to a problem.  These are both interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “apparatus comprising a content processing module that processes on a mobile device, a camera of the mobile device by one of directly and indirectly interfacing with the camera and content editing 
The Applicant further argues that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible.  The Applicant states on page 17 of their Remarks that the recited claim elements go beyond merely a multi-step process directed to sales activities or behaviors and recite various technical elements that facilitate the creation of online or digital auction listings in an efficient and streamlined manner using a mobile device.  Examiner respectfully disagrees with Applicant’s argument that the claimed limitations are indicative of an inventive concept.  As stated previously, a user compiling content and information for an auction listing using their mobile phone is nothing more than executing instructions to apply the exception to a computer.  The additional claimed elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore as further detailed in the 101 rejection above, receiving and transmitting data over a network and performing repetitive calculations are well-understood, routine, conventional activity.  Therefore the rejections of the claims pursuant to 35 USC 101 are maintained.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        2/24/2022